     Case 2:17-cv-08637-VBF-JC Document 20 Filed 12/14/20 Page 1 of 1 Page ID #:3493



 1
 2
 3
                                                  JS-6
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
14     FELIX SILVA,                          ) Case No. 2:17-cv-08637-VBF-JC
                            Petitioner,      )
15
                                             )
16                   v.                      )
17                                           ) FINAL JUDGMENT
       D. ASUNCION,                          )
18                                           )
19                         Respondent.       )
20                                           )
      ______________________________
21
22
            Final judgment is hereby entered in favor of the respondent warden and
23
24 against petitioner Felix Silva. IT IS SO ADJUDGED.
25
26
27 Date: December 14, 2020                   /s/ Valerie Baker Fairbank
                                     _______________________________________
28                                        The Honorable Valerie Baker Fairbank
                                           Senior United States District Judge
